Citation Nr: 0833347	
Decision Date: 09/29/08    Archive Date: 10/07/08

DOCKET NO.  07-32 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.	Entitlement to service connection for bilateral hearing 
loss.

2.	Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel
INTRODUCTION

The veteran had active military service from September 1991 
to March 1997.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine.

The January 2007 rating decision also denied the veteran's 
claim for service connection for a left knee disorder, for 
which he filed a timely notice of disagreement in April 2007.  
However, in an August 2007 rating decision, the RO granted 
service connection for patellofemoral syndrome/chondromalacia 
of the left patella that represents a full grant of the 
benefits sought as to the claim for service connection for a 
left knee disorder.

In June 2008, the veteran, sitting at the RO, testified 
during a hearing, conducted via video conference with the 
undersigned sitting at the Board's main office in Washington, 
D.C.  A transcript of that hearing is of record.


FINDINGS OF FACT

1.	The objective and probative medical evidence of record 
preponderates against a finding that the veteran has 
bilateral hearing loss related to his period of active 
military service.  He does not currently have a hearing 
loss disability for VA purposes.

2.	The objective and probative medical evidence of record 
preponderates against a finding that the veteran has 
tinnitus related to his period of active military 
service.




CONCLUSIONS OF LAW

1.	Bilateral hearing loss was not incurred in or aggravated 
by active military service and is not now currently 
shown.  38 U.S.C.A. §§ 1110, 5103-5103A, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.385 (2007).

2.	Tinnitus was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 5103-5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) 
(2007); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-356 
(Apr. 30, 2008).  Notably, the final rule removes the third 
sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA 
will request that a claimant provide any pertinent evidence 
in the claimant's possession.

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (hereinafter referred to as "the Court") held, in 
part, that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  However, the VCAA notice 
requirements may, nonetheless, be satisfied if any errors in 
the timing or content of such notice are not prejudicial to 
the claimant.  Rather, the appellant has the right to content 
complying notice and proper subsequent VA process.  Id. at 
120.

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements noted above, and held that, to comply 
with VCAA requirements, the Board must ensure that complying 
notice is provided unless the Board makes findings regarding 
the completeness of the record or as to other facts that 
would permit [a conclusion] that the notice error was 
harmless, including an enumeration of all evidence now 
missing from the record that must be a part of the record for 
the claimant to prevail on the claim.  See VAOPGCPREC 7-2004 
(July 16, 2004). 

Considering the decision of the Court in Pelegrini and the 
opinion of the General Counsel, the Board finds that the 
requirements of the VCAA have been satisfied in this appeal, 
as discussed below.  

Also, during the pendency of this appeal, on March 3, 2006, 
the Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom Hartman v. Nicholson, 483 F.3d 1311 (Fed Cir. 2007), 
that held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) applied to all five 
elements of a service connection claim.  Id.  In a July 2006 
letter, the RO provided the veteran with notice consistent 
with the Court's holding in Dingess/Hartman.  Further, as the 
appellant's claims for service connection for bilateral 
hearing loss and tinnitus are being denied, as set forth 
below, there can be no possibility of prejudice to him.  As 
set forth herein, no additional notice or development is 
indicated with regard to the appellant's claims. 

In the July 2006 letter, issued prior to the January 2007 
rating decision, the RO informed the appellant of its duty to 
assist him in substantiating him claims under the VCAA and 
the effect of this duty upon him claims, as well as what 
information and evidence must be submitted by the appellant.  
We therefore conclude that appropriate notice has been given 
in this case.  

The appellant testified at a Board hearing and responded to 
the RO's communications with additional evidence and 
argument, thus curing (or rendering harmless) any previous 
omissions.  After the issuance of each notice described 
above, and opportunity for the appellant to respond, the 
supplement statement of the case (SSOC) issued in February 
2008 reflects readjudication of the claims.  Hence, although 
some of the VCAA-compliant notice post-dates the rating 
decision on appeal, the appellant is not shown to be 
prejudiced by the timing of this notice.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in a statement of the 
case or SSOC, is sufficient to cure a timing defect).  

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the 
RO/AMC.  See Bernard v. Brown, 4 Vet. App. 384, 393-94 
(1993); VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  
Likewise, it appears that all obtainable evidence identified 
by the appellant relative to his claims has been obtained and 
associated with the claims file, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  

Additionally, it appears that some of the service medical 
records for the veteran's active service from September 1991 
to March 1997 may be unavailable, according to a January 2008 
response from the National Personnel Records Center (NPRC).  
The Board wishes to make it clear that it understands that 
the Court has held that, in cases where records once in the 
hands of the Government are missing, the Board has a 
heightened obligation to explain its findings and conclusions 
and to consider carefully the benefit-of-the-doubt rule.  See 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. 
Derwinski, 2 Vet. App. 83, 85 (1992).  The Board's analysis 
herein has been undertaken with this heightened duty in mind.

The case law does not, however, lower the legal standard for 
proving a claim for service connection, but rather increases 
the Board's obligation to evaluate and discuss in its 
decision all of the evidence that may be favorable to the 
appellant.  See Russo v. Brown, 9 Vet. App. 46, 51 (1996).

Thus, for these reasons, any failure in the timing or 
language of VCAA notice by the RO constituted harmless error.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

II.	Factual Background and Legal Analysis

According to 38 U.S.C.A. § 1110, a veteran is entitled to 
disability compensation for disability resulting from 
personal injury or disease incurred in or aggravated by 
service.  In the case of sensorineural hearing loss, service 
incurrence may be presumed if the disease is manifested to a 
compensable degree within one year of service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2008), 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2007).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies at 500, 
1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies at 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.  Even though disabling hearing loss is not 
demonstrated at separation, a veteran may, nevertheless, 
establish service connection for a current hearing disability 
by submitting evidence that a current disability is related 
to service.  Hensley v. Brown, 5 Vet. App. 155 (1993).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997); see also Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).

As noted above, in light of the possibility that some of the 
veteran's service medical records may be missing, judicial 
case law increases the Board's obligation to evaluate and 
discuss in its decision all of the evidence that may be 
favorable to the appellant; however, it does not lower the 
legal standard for proving a claim for service connection.  
See Russo v. Brown, supra.  It is indeed unfortunate that 
some of the veteran's service medical records may be 
unavailable.  However, a grant of service connection for 
bilateral hearing loss and tinnitus requires an etiological 
link between the claimed in-service injuries and the 
currently claimed disabilities.

The veteran contends that service connection should be 
granted for hearing loss and tinnitus.  During his oral 
testimony, and in written statements in support of his 
claims, including in October 2006, he described exposure to 
acoustic trauma as a telecommunications specialist, who was 
also airborne qualified and exposed to aircraft noise, and 
noise from small arms fire training while in the Special 
Forces.

Service treatment records reflect that, on a report of 
medical history completed in May 1991, when examined for 
enlistment into service, the veteran checked no to having 
hearing loss.  Audiogram findings at that time, in pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
0
0
0
LEFT
10
5
0
0
0

His ears were normal upon examination and he was found 
qualified for active duty.  A June 1992 clinical record 
indicates that the veteran was considered physically 
qualified for airborne training.  A separation examination 
report is not of record.  In a January 2008 response to the 
RO's inquiry, the NPRC stated that there were no additional 
service records regarding the veteran and provided records 
from microfiche; a separation examination report was not 
included.

Service personnel records show that the veteran's principal 
occupation in service was as a telecommunications terminal 
device repairman.

In July 2006, the RO received the veteran's present claim for 
service connection for bilateral hearing loss and tinnitus.  
He denied receiving any medical treatment for the claimed 
disorders and did not indicate a date on which they began.

In February 2008, the veteran underwent VA audiometric 
examination.  According to the examination report, the 
examiner reviewed the veteran's claims file.  It was noted 
that the veteran primarily complained of a need to have 
visual cues to understand what people said in all listening 
situations.  The veteran said that he initially noticed some 
hearing difficulties in service.  He had constant bilateral 
tinnitus that he described as sounding like "ringing" and 
that began while he was in service.  He denied any history of 
dizziness, balance difficulties, vertigo, earaches, ear 
infections, drainage, or family history of hearing loss.  The 
veteran denied any pre-service occupational history of noise 
exposure and said that, before entering service, he hunted 
without wearing any hearing protection.  

Further, the veteran said that in service he was a 
telecommunications terminal device repairman that placed him 
around generators for approximately six years when he 
periodically used hearing protection.  He was also in the 
Special Forces, frequently around 50-caliber machine guns, 
mortars, and M-16 rifles, and occasionally wore hearing 
protection.  The veteran reported doing frequent airborne 
operations and was around helicopters and aircraft, during 
which he wore hearing protection.  He denied any post service 
occupational noise exposure.  Recreationally, the veteran 
said he used chainsaws periodically and wore hearing 
protection.

Audiogram findings, in pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
5
5
10
LEFT
10
15
15
15
15

Speech discrimination on the Maryland CNC Record Word List 
was 96 percent in the veteran's right and left ears.  Results 
of tympanograms in each ear were suggestive of normal middle 
ear pressure and compliance.  Normal hearing in both ears 
from 500 to 4,000 hertz was diagnosed.  

Further, the VA audiologist noted that the veteran had normal 
hearing when examined for enlistment in May 1991 and service 
medical records were not referable to complaints of hearing 
loss, tinnitus, or signs of auditory dysfunction.  The 
audiologist considered the veteran's September 13, 2007 
letter (apparently a reference to the written statement 
attached to the veteran's October 2007 substantive appeal) 
that reflected the veteran's exposure to extensive noise 
exposure in service, similar to that reported to the examiner 
and the veteran's current communication difficulties.  The VA 
audiologist said that the "objective test results in terms 
of where [the veteran's] hearing sensitivity is and his 
ability to understand speech at the present time is not 
consistent with these reports".  According to the VA 
audiologist, the veteran's hearing sensitivity was within 
normal limits and would not account for the hearing 
difficulties that he reported.  

Additionally, in the VA examiner's opinion, "the veteran did 
not appear to be forthright with regard to voluntary test 
behavior at the beginning of the test situation" and "he 
was inconsistent and variable in terms of pitch matching for 
his tinnitus".  The VA audiologist stated that, "[i]n view 
of all these factors the veteran's [veracity] must be 
questioned".  The VA audiologist said that "there is no 
opinion to be rendered regarding any hearing loss with regard 
to the tinnitus.  In view of the fact that [the veteran's] 
hearing sensitivity is within normal limits and the other 
factors mentioned, it is questionable...whether or not the 
veteran in fact has tinnitus".  The audiologist opined that 
there was no tinnitus present that would be related to 
military service.

During his June 2008 Board hearing, and in his written 
statements in support of his claim, the veteran said he was a 
telecommunications terminal device repairmen in service that 
exposed him to signal generators that emitted high frequency 
noise (see hearing transcript at page 3).  He worked in 
confined spaces and usually without hearing protection (Id.).  
The veteran said he was with a Special Forces unit and did a 
lot of small arms fire training, including work with 50-
caliber guns and some mortar and explosive ordinance work 
(Id. at 4).  He was also airborne qualified that placed him 
around noisy aircraft (Id. at 5) and first noticed his 
tinnitus in approximately January 1995, after test firing 50-
caliber machine guns in Bosnia (Id. at 5 and 8).  The veteran 
said he performed approximately 30 jumps in service (Id. at 
6).  He described the difficulties his hearing loss presented 
in his current daily life. 

Here, the veteran has contended that service connection 
should be granted for hearing loss and tinnitus.  The 
available evidence of record demonstrates that no hearing 
loss or tinnitus was found in service.  Moreover, on VA 
examination after the veteran's separation from service, 
there was no showing that the veteran has hearing loss 
consistent with VA regulations for impaired hearing, e.g., 
when the auditory threshold in any of the frequencies at 500, 
1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies at 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 
3.385.  As detailed above, results of the veteran's February 
2008 VA audiometric examination document that his right and 
left ear hearing was essentially normal and did not meet the 
thresholds set forth by the VA regulations for impaired 
hearing as a disability.  Furthermore, the veteran has 
submitted no evidence to show that he currently has hearing 
loss consistent with 38 C.F.R. § 3.385.  In short, no medical 
opinion or other medical evidence showing that the veteran 
currently has hearing loss has been presented.  Rabideau v. 
Derwinski, 2 Vet. App. at 143.

The veteran has also contended that service connection should 
be granted for tinnitus.  The record demonstrates that no 
tinnitus was found in service.  Moreover, on VA examination 
after the veteran's separation from service, there was no 
showing that the veteran had tinnitus.  In fact, in February 
2008, a VA examiner concluded that, since the veteran's 
hearing sensitivity was within normal limits, it was 
questionable as to whether nor not the veteran had tinnitus.  
The VA audiologist opined that there was no tinnitus present 
that would be related to military service.  Furthermore, the 
veteran has submitted no evidence to show that he currently 
has tinnitus.  In short, no medical opinion or other medical 
evidence showing that the veteran currently has tinnitus has 
been presented.  Rabideau v. Derwinski, 2 Vet. App. at 143.

In addition to the documented post-service VA examination 
record, the evidence also includes statements from the 
veteran asserting continuity of symptoms.  The Board 
acknowledges that lay evidence concerning continuity of 
symptoms after service, if credible, is ultimately competent, 
regardless of the lack of contemporaneous medical evidence.  
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In 
adjudicating his claims, the Board must evaluate the 
veteran's credibility.  See Washington v. Nicholson, 19 Vet. 
App. 362, 368-69 (2005).

The Board has considered the veteran's statements asserting 
continuity of symptomatology of his claimed bilateral hearing 
loss and tinnitus and active duty service.  In rendering a 
decision on appeal, the Board must analyze the credibility 
and probative value of the evidence, account for the evidence 
which it finds to be persuasive or unpersuasive, and provide 
the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. 
App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 
57 (1990).

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

While the Board acknowledges that the veteran is competent to 
provide evidence of his own experiences, the fact that he did 
not complain of hearing loss or tinnitus for more than 9 
years after separation from service weighs heavily against 
the claims he now makes that he has had problems ever since 
service.

The Board acknowledges the veteran's statements asserting a 
relationship between his claimed bilateral hearing loss and 
tinnitus.  However, the veteran does not meet the burden of 
presenting evidence as to medical cause and effect, or a 
diagnosis, merely by presenting his own statements, because 
as a layperson he is not competent to offer medical opinions.  
The veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. at 368.  However, the veteran as a lay person has 
not been shown to be capable of making medical conclusions, 
thus his statements regarding causation are not competent.  
See Espiritu v. Derwinski, 2 Vet. App. at 495; see also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  
There is no evidence showing, and the veteran does not 
assert, that he has had sufficient medical training to 
provide competent medical evidence as to the etiology of his 
claimed bilateral hearing loss and tinnitus.

The Board finds a lack of competent medical evidence to 
warrant a favorable decision.  The Board is not permitted to 
engage in speculation as to medical causation issues, but 
"must provide a medical basis other than its own 
unsubstantiated conclusions to support its ultimate 
decision."  Smith v. Brown, 8 Vet. App. 546, 553 (1996).  
Here, the appellant has failed to submit competent medical 
evidence to provide a nexus between any in-service injury or 
disease and the conditions that caused and contributed to his 
currently claimed bilateral hearing loss and tinnitus.  The 
preponderance of the evidence is therefore against the 
appellant's claims of entitlement to service connection for 
bilateral hearing loss and tinnitus.

We have considered the doctrine of reasonable doubt.  Under 
that doctrine, when there is an approximate balance between 
evidence for and against a claim, the evidence is in 
equipoise, there is said to be a reasonable doubt, and the 
benefit of such doubt is given to the claimant.  38 U.S.C.A. 
§ 5107(b); see Schoolman v. West, 12 Vet. App. 307, 310-11 
(1999); 38 C.F.R. § 3.102.  However, when the evidence for 
and against a claim is not in equipoise, then there is a 
preponderance of evidence either for or against the claim, 
there is no reasonable doubt, and the doctrine is 
inapplicable.  Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).  
Based upon the evidence of record, service connection for 
bilateral hearing loss and tinnitus is not warranted.


	(CONTINUED ON NEXT PAGE)






ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


